DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-28 are pending

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
 	Please note 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  

Drawings
 	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
It appears figure 2A-F are color pictures, see above.

 	The drawings are objected to because:
 	See MPEP 1.84 “Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings”.  
 	“(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”  See figures 1, 2A-F, 3A-3B, and 4.
 	Figure 6 appears to be prior art and should be labeled as such.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
Page 3, paragraph [0005] discloses “IFN-g”   
Page 4-6, paragraph [0009]  discloses “even though there have appeared”  that is grammatically incorrect
Page 7 paragraph [0017] discloses “bone muscle”
Figure 6 also includes the heading Table 2, since the specification also contains a Table 1 and 2 which differ from the labeling in Fig. 6 it is unclear what is referred to by the specification (Page 39-41, paragraphs [00063 and 00064]
Page 39, paragraph [00063] refers to blue and red coloration of colonies but no colored drawings were provided. Furthermore, Fig. 1 does depict colonies.
Page 39, paragraph [0063] refers to FIG.2a as showing statistical correlations, Fig. 2 is a depiction of plates.
Page 40, paragraph [00064] refers to Fig.2b as showing a linear regression, Fig. 2 is a depiction of plates.
The axes and legends of Fig. 3a and b are illegible



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 24 recite that the glucose-containing sauce comprises a glucose solution having a glucose concentration of from about 25% to 75% by volume. The recitation of a concentration in the form of a percentage by volume is indefinite as it is not clear what the percentage is meant to indicate. Furthermore, the specification does not define what is meant by a concentration stated as a percentage by volume. For purposes of examination, a concentration stated as a percentage by volume is taken to mean weight/volume stated as a percentage (i.e. 5g/100mL is a 5% solution).  
Claim 11 is indefinite due to its dependency on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 12-17, 19, 22-23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pettine  USP 9408874 (hereinafter referred to as "Pettine") in view of Deschepper M, Manassero M, Oudina K, Paquet J, Monfoulet LE, Bensidhoum M, Logeart-Avramoglou D, Petite H. Proangiogenic and prosurvival functions of glucose in human mesenchymal stem cells upon transplantation. Stem Cells. 2013 Mar;31(3):526-35. (hereinafter referred to as Deschepper et al) and further in view of Munir H, McGettrick HM. Mesenchymal Stem Cell Therapy for Autoimmune Disease: Risks and Rewards. Stem Cells Dev. 2015 Sep 15; 24(18):2091-100 (hereinafter referred to as Munir et al. )
Regarding claims 1 and 15 step a- Pettine teaches a method of treatment using a composition of processed bone marrow (Abstract). It discloses that bone marrow aspirate and bone marrow concentrate are known to contain mesenchymal stem cells (Page 1, column 2 lines 36-38). Pettine further teaches the aspiration of bone marrow (containing MSCs) from posterior iliac crest (Page 3, column 5 lines 40-45).
Regarding claim 1 and 15 step b- Pettine teaches mixing bone marrow concentrate with a premixture comprised of an aqueous anticoagulant solution, a dextrose solution, and a phosphate buffered saline solution (Claim 1; Abstract; Column 3 lines 25-40).
Regarding claim 1 and 15 step c, Pettine fails to teach bathing said first mixture for a period of time in a glucose- containing sauce to form a second mixture. Cell survival post-transplantation is a Abstract; Introduction, paragraph 02; Glucose enhanced in vivo hMSC survival in 3D contructs, paragraph 02). Importantly, Deschepper et al teaches that increased glucose concentrations led to stable levels of ATP during culture at near-anoxia (Results- Abrupt and cell-driven ischemia, but not by sustained near-anoxia affected hMSC viability, second paragraph; See also Fig. 2b) and prolonged MSC survival in vivo (Glucose enhanced in vivo hMSC survival in 3D contructs, paragraph 02). Lastly, Deschepper et al teaches the culture (i.e. bathing) of mesenchymal stem cells in glucose-containing media (Methods, hMSC viability under sustained near-anoxia in either the presence or absence of glucose). DeschepperDeschepper
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treatment using MSCs disclosed in Pettineto include an additional step of bathing mesenchymal stem cells in a glucose sauce. One of ordinary skill in the art would have been motivated to do so as it is a known that glucose is required for mesenchymal stem cell survival in near-anoxic culture conditions (Abstract), which is thought to mimic what occurs in vivo. Furthermore, increasing the concentration of glucose during transplantation of MSCs was shown to increase MSC survival post-transplantation (Glucose enhanced in vivo hMSC survival in 3D contructs, paragraph 02). Therefore, one of ordinary skill in the art would expect, with a reasonable chance of success, that bathing MSCs in glucose would maintain cell viability prior to administration and may improve cell viability post-transplantation.
Regarding claim 1 and 15 step d, Pettine and Deschepper et al fail to teach administering a therapeutically effective amount of the second mixture to the patient; wherein the one or more conditions the patient is suffering from are one or more of an autoimmune disease, acute traumatic soft tissue orthopedic injuries, or elevated liver enzymes from alcohol. 
Chron’s disease, paragraph 01). Furthermore, Munir et al teaches that similar findings were obtained following the systemic administration (intravenous) of bone-marrow-derived MSCs (Chron’s disease, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to further modify the treatment method and composition of Pettine in view of Deschepper et al, with the teachings of Munir et al to include the additional step of administering a composition of MSCs to a patient having an autoimmune disease. One of ordinary skill in the art would have been motivated to do so as it is known that MSCs can be used to treat a variety of conditions or diseases, such as Chron’s disease, and can lead to improved patient outcomes. One of ordinary skill in the art would have expected a reasonable chance of success, as the administration of MSCs in animal models of Chron’s disease has led to improved therapeutic outcomes. 

Regarding claims 2-3, 5, 8, 16-17, 19, and 22- Following the discussion of claim 1 and 15 above, Pettine further teaches the aspiration of bone marrow (containing MSCs) from the posterior iliac crest (Page 3, column 5 lines 27-64 of Pettine) wherein the bone marrow aspirate is centrifuged (Page 3, column 5 lines 65-67 and column 6 lines 1-14) to obtain bone marrow concentrate.

Regarding claims 9, 14, 23 and 28- Following the discussion of claim 1 and 15  above, the combination of Pettine and Deschepper et al fail to teach the intravenous administration of mesenchymal stem cells for Parkinson’s disease, Multiple Sclerosis, Fibromyalgia, Rheumatoid Arthritis, and Chron’s disease. Munir et al further teaches the intravenous administration of MSCs for the treatment of Chron’s disease (Chron’s disease, paragraph 01; see also Table 1 under Chron’s disease).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to further modify the treatment method of Pettine in view of Deschepper et al to include the teachings of Munir et al and add the additional step of administering a composition of MSCs intravenously to a patient having Chron’s disease. One of ordinary skill in the art would have been motivated to do so, with a reasonable chance of success, as it is known that the intravenous administration of MSCs in an animal model of Chron’s disease led to improved therapeutic outcomes. Furthermore, intravenous administration is preferred to more invasive forms of drug administration (in the case of MSCs direct injection into the affected area).

Regarding claims 12 and 26- Claims 12 and 26 state wherein the bathing period of time is between about 1 minute and about 5 minutes, between about 5 minutes and about 10 minutes, between about 10 minutes and about 15 minutes, between about 15 minutes and about 20 minutes, between about 20 minutes and about 25 minutes, or between about 25 minutes and about 30 minutes, or is longer than about 30 minutes. The examiner interprets this claim to mean the bathing period was longer than one minute.
 Following the discussion of claim 1 and 15 above, the combination of Pettine and Munir et al fail to teach wherein the bathing period is longer than one minute. Deschepper et al further teaches that mesenchymal stem cells were cultured in a glucose-containing medium (i.e. sauce) for up to 21 days (Methods- hMSC viability under sustained near-anoxia in either the presence or absence of glucose; See also Fig.2). 
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combination of Pettine and Munir et al to include an additional step of bathing mesenchymal stem cells in a glucose solution (i.e. sauce) for longer than one minute. One of ordinary skill in the art would have been motivated to do so as it is a known that mesenchymal stem cells need glucose for survival in near-anoxic culture conditions (Abstract), which is thought to mimic what occurs in vivo. Bathing mesenchymal stem cells for longer than one minute allows time for the uptake of glucose and the conversion into ATP. The amount of time required for glucose metabolism is dependent on the concentration of glucose. Therefore, one of ordinary skill in the art would expect, with a reasonable chance of success, that bathing MSCs in glucose would maintain cell viability prior to administration and may improve cell viability post-transplantation.

Regarding claims 13 and 27- Following the discussion of claim 1 and 15  above, Pettine further teaches the use of autologous bone marrow (containing MSCs) (Abstract).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pettine in view of Deschepper M, Manassero M, Oudina K, Paquet J, Monfoulet LE, Bensidhoum M, Logeart-Avramoglou D, Petite H. Proangiogenic and prosurvival functions of glucose in human mesenchymal stem cells upon transplantation. Stem Cells. 2013 Mar;31(3):526-35 (hereinafter referred to as Deschepper et al)  and Munir H, McGettrick HM. Mesenchymal Stem Cell Therapy for Autoimmune Disease: Risks and Rewards. Stem Cells Dev. 2015 Sep 15; 24(18):2091-100 (hereinafter referred to as Munir et al.)  as applied to claims 3 and 17 above and further in view of Cox G, McGonagle D, Boxall SA, Buckley CT, Jones E, Giannoudis PV. The use of the reamer-irrigator-aspirator to harvest mesenchymal stem cells. J Bone Joint Surg Br. 2011 Apr;93(4):517-24 (hereinafter referred to Cox et al).



Regarding claims 4 and 18 The combination of Pettine, Deschepper et al, and Munir et al teach the method of claims 1-3 and the composition of claims 15-17. However, they fail to teach wherein aspirating the bone marrow further includes passing the bone marrow one or more times through one or more plugs of cancellous bone.
Cox et al discloses a method of harvesting mesenchymal stem cells using a reamer-irrigator-aspirator. Cox et al teaches that MSCs are scare in iliac crest bone marrow aspirate and that the expense and time it takes to culture these cells has led researchers to look for alternative sites to harvest MSCs (Abstract). Importantly, Cox et al teaches that the solution used to irrigate long bones can be aspirated through a filter containing bone fragments (including cancellous bone or bone plug), and that this filtrate contains mesenchymal stem cells which can be harvested and cultured (Abstract; Introduction, paragraph 03). This indicates that the flushing of cancellous bone tissue results in the release of additional mesenchymal stem cells.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combination of Pettine, Deschepper et al, and Munir et al to further include passing bone marrow through plugs of cancellous bone. One of ordinary skill in the art would have been motivated to do so because the yield of MSCs from bone marrow aspirate is limited, passing bone marrow through cancellous bone can lead to increased MSC yields. One of ordinary skill in the art would expect a reasonable chance of success as the irrigation solution passed through cancellous bone, long considered as “waste”, was demonstrated to contain MSCs (Abstract).

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pettine in view of Deschepper M, Manassero M, Oudina K, Paquet J, Monfoulet LE, Bensidhoum M, Logeart-Avramoglou D, Petite H. Proangiogenic and prosurvival functions of glucose in human mesenchymal stem cells upon transplantation. Stem Cells. 2013 Mar;31(3):526-35 (hereinafter referred to as Deschepper et al)  and Munir H, McGettrick HM. Mesenchymal Stem Cell Therapy for Autoimmune Disease: Risks and Rewards. Stem Cells Dev. 2015 Sep 15; 24(18):2091-100 (hereinafter referred to as Munir et al.) as applied to claims 5 and 19 above and further in view of  US20170239392A1 (hereinafter referred to as the 392 publication).

Regarding claims 6-7 and 20-21 - The combination of Pettine, Deschepper et al, and Munir et al teach the method of claims 1-3 and 5, as well as the composition of claims 15-17 and 19. However, they fail to teach filtering the bone marrow concentrate through a microfilter of a size that is effective in removing bone debris, aggregates, particulates, and/or non-cellular contaminants (claim 6), wherein the size of the filter is 18µm (claim 7).
The 392 publication teaches the filtration of bone marrow using a suitable filtration technique such as forcing bone marrow through polypropylene filters (Figure 3; Paragraph 0081 and 0082). While the 392 publication gives examples of the size of polypropylene filters as 10µm and 30µm (Paragraph 0081 and 0082) it is understood that the filter size can range from at least 10µm to 30µm (i.e. 18µM) depending on what components the user wants to filter out.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combination of Pettine, Deschepper et al, and Munir et al to further include the filtration of bone marrow through a filter ranging from 10µm-30µm to obtain bone marrow concentrate. One of ordinary skill in the art would have been motivated to do so in order Paragraph 0081).


Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pettine in view of Deschepper M, Manassero M, Oudina K, Paquet J, Monfoulet LE, Bensidhoum M, Logeart-Avramoglou D, Petite H. Proangiogenic and prosurvival functions of glucose in human mesenchymal stem cells upon transplantation. Stem Cells. 2013 Mar;31(3):526-35 (hereinafter referred to as Deschepper et al)  and Munir H, McGettrick HM. Mesenchymal Stem Cell Therapy for Autoimmune Disease: Risks and Rewards. Stem Cells Dev. 2015 Sep 15; 24(18):2091-100 (hereinafter referred to as Munir et al.) as applied to claims 1 and 15 above, and further in view of the growth medium recipe obtained from https://bmb.natsci.msu.edu/sites/_bmb/assets/File/Sharkey_lab/Growth Media.pdf (hereinafter rferred to as the growth medium recipe).

Regarding claims 10-11 and 24-25- The combination of Pettine, Deschepper et al, and Munir et al teach the method and composition of claim 1 and 15. However, they fail to teach a glucose-containing sauce comprising a glucose solution having a glucose concentration of from about 25% to 75% by volume and wherein the glucose solution includes glucose dissolved or suspended or emulsified in an aqueous medium, or in a mixture of an aqueous medium and one or more other art-recognized suitable media.
	As stated above, the examiner takes percentage by volume to mean weight by volume written as a percentage (i.e. 5g/100mL =5% solution). Furthermore, the claims recite that the glucose-containing sauce is comprised of a glucose solution having a concentration from 25% to 75%, meaning that a 
The growth medium recipe teaches dissolving 125g of glucose in 250mL total volume of water to make a 50% aqueous solution of glucose. The glucose solution is then filtered and a small volume is added to a growth medium for yeast resulting in a final glucose concentration of 0.5%. It is well known and routine in the art to use concentrated sterile stock solutions, such as glucose or antibiotics, to prepare media and other solutions as it saves preparation time and improves the accuracy with which lower concentration solutions are prepared.  Water is considered a universal solvent because it is capable of dissolving many different solutes and is therefore ideal in preparing concentrated stock solutions. Furthermore, water is safe to use for cell culture and in vivo administration of compounds once tonicity is adjusted to ideal conditions (i.e. 0.9% NaCl for normal saline).

    PNG
    media_image1.png
    574
    559
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combination of Pettine, Deschepper et al, and Munir et al to include the use of an aqueous concentrated solution of glucose to supplement the glucose containing sauce.One of ordinary skill in the art would have been motivated to do so as water is an ideal solvent and  a concentrated stock solution can limit the preparation time and improve accuracy with which lower concentrations are made. Furthermore, one of ordinary skill in the art would expect a reasonable chance of success as glucose is soluble in water and the use of concentrated stock solutions are well known and their use routine in the art.

Conclusion
Status of the claims
Claims 1-28 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 5712726460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/11/2021